Citation Nr: 0206199	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  94-41 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
prostate disorder.

2.  Entitlement to service connection for coronary artery 
disease with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to April 
1960.

The current appeal arose from November 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a prostate disorder, and denied 
entitlement to service connection for  coronary artery 
disease and hypertension.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in April 1997 and April 1999 for further 
development and adjudicative actions.  

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for acute prostatitis when it issued an unappealed 
rating decision in March 1979.

2.  The evidence submitted since the March 1979 determination 
wherein the RO denied the claim of entitlement to service 
connection for an acute prostatitis process does not bear 
directly and substantially upon the issue at hand, is 
essentially cumulative or duplicative, and by itself or in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  Coronary artery disease with hypertension was not present 
in service, disabling to a compensable degree during the 
first post service year, and not shown until many years 
thereafter.

4.  There is no probative, competent medical evidence of 
record linking post service reported coronary artery disease 
and hypertension with active service on any basis. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1979 decision wherein 
the RO denied the claim of entitlement to service connection 
for a prostatitis process is not new and material, and the 
veteran's claim for that benefit has not been reopened. 
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).

2.  Coronary artery disease with hypertension was not 
incurred in or aggravated by active service; and neither may 
be presumed to have been incurred therein. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran underwent 
treatment for prostatitis in November 1954.  He was also seen 
in the urology clinic for other urological disorders.  He was 
treated again for prostatitis in October 1958.  At that time 
the diagnosis was prostatitis, acute, "nongonococcic," 
cause unknown.  On the separation examination report, dated 
in February 1960, the examining physician, JGJ, noted that 
the veteran had an episode of prostatitis in service.  He 
denied having any problems with frequent or painful 
urination.  

The service medical records including a report of a physical 
examination dated in February 1960, for separation from 
active duty, are silent for coronary artery disease with 
hypertension.  

Clinical evaluations of the heart and chest x-ray were 
normal.  Blood pressure readings were within normal limits.  
The examining physician, JGJ, noted a normal clinical 
evaluation of the cardiovascular system.  Blood pressure was 
130/88.  The veteran denied having any heart or high blood 
pressure problems.  The Physician's summary of pertinent data 
was silent for coronary artery disease with high blood 
pressure.  

An employment medical examination report, dated in December 
1960 showed a blood pressure reading of 164/90.  

A September 1974 medical record revealed a blood pressure 
reading of 152/100.

February 1977 private hospital records show elective repair 
of bilateral inguinal hernias.  

A November 1978 VA general medical examination revealed a 
normal cardiopulmonary systems.  Questionable history of 
neurogenic bladder was noted.

A December 1978 VA genitourinary examination report shows no 
significant genitourinary pathology.

In March 1979 the RO originally denied service connection for 
prostatitis because the condition was classified as acute in 
service.  He was notified of this decision and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.

Private treatment records dated in 1981 reveal treatment for 
trouble urinating.  Impression was probable bladder neck 
obstruction.  A intravenous pyelogram (IVP) of the urinary 
tract was negative for any pathology.

In a January 1992 statement the veteran's wife noted that the 
veteran's chest pains in the 1950's and treated as 
indigestion represented the onset of coronary artery disease 
with hypertension.  

VA treatment records dated in 1992 show the veteran underwent 
coronary bypass surgery.

A March 1992 Social Security Administration notice of a 
favorable decision is of record. 

The veteran also submitted a statement, dated in June 1993, 
from a service comrade, HPS, SGT Major, U.S. Army, Retired.  
He remembered that the veteran had frequent prostate 
treatment, and that he had a heart condition.  He remembered 
that the veteran did not qualify for jump status due to his 
heart condition.  He noted that in 1960 the veteran's name 
came up for the Army's reduction in force.  He stated that 
the veteran's discharge examination was undertaken in his 
building, and that he looked at the physical examination 
report to see that it was complete.  He noted that treatment 
for high blood pressure, hypertension and a prostate 
disability was noted by the examining doctor.   

VA treatment records dated in 1993 reveal blood pressure 
readings of 187/113 and 195/103.

In 1993 the veteran underwent transrectal needle biopsy of 
the prostate gland.  

In support of his claim, the veteran submitted an affidavit 
dated in May 1994 from AFG, MD.  In this statement, the 
physician notes that he was a division surgeon with the 11th 
Airborne and 24th infantry division, and that he served with 
the veteran in Germany from 1959 to 1960.  He noted that he 
certified the veteran's medical records from that time, and 
that he had treated him for chest pain.  He added that a 
battalion surgeon treated the veteran for a prostate problem.  

He indicated that on the discharge examination, he rated the 
veteran with several disabilities, including chronic prostate 
disease, 15 percent; and coronary artery disease with 
hypertension, 67 percent.  He also related that he had that 
day reviewed the veteran's medical background and work 
record, and that it was his opinion that the prior 
disabilities had continued throughout the intervening years.  
Finally, he reported that the veteran told him that he had 
been treated for these conditions at a VA facility in 
Shreveport, Louisiana from 1961 to 1969, and at the VA 
hospital in Houston, Texas from 1970 to 1975, and from 1980 
to 1986.

An August 1997 VA cardiovascular examination report shows the 
veteran reported first having a myocardial infarction in 
1957, and several since that time, the last having been in 
1991.  He was diagnosed as having four vessel coronary artery 
disease in 1992, and underwent bypass surgery. 

The examiner noted that the veteran related his present heart 
problems to the service with the explanation that in the 
1950's, he suffered indigestion and said that he was told 
that he had heart problems in 1967 and was hospitalized, but 
no major pathology was found.  The VA examiner pointed out 
that he reviewed the veteran's claims file very thoroughly.  
He noted that the veteran was hospitalized for mid-abdominal 
burning pain in November 1957.  He also reported problems 
with belching and burning.  He was suspected as having peptic 
ulcer disease, but the diagnosis was never confirmed.  

It was noted that the suggestion was made to the veteran that 
he might be swallowing air.  It was noted that he had never 
had a treadmill test or any other evaluation for any heart 
problems in the service or shortly thereafter.  It was noted 
that the veteran reported that he was later found to have 
elevated cholesterol, and that after his service discharge a 
private physician suggested a treadmill test, but the veteran 
refused to have it done.  The examiner noted that according 
to the veteran's medical records, he was hospitalized at VA 
in June 1992 for a right parietal occipital meningioma.  
During hospitalization he was cleared from the cardiac 
standpoint, a craniotomy with resection of the angioma was 
done.  

The examiner noted that the veteran was hospitalized in June 
1994 for coronary artery disease, status post myocardial 
infarction-atypical chest pain and hyperlipidemia.

The examiner stated that he was unable to detect any 
documentation supporting the veteran's statement that he had 
several myocardial infarctions.  It was noted that the 
veteran definitely has coronary artery disease with bypass 
graft currently.  The examiner stated that he did not find 
documentation in the veteran's medical records supporting the 
origin of the heart disease in the service. 

The examiner stated that the veteran's prostatitis condition 
would be discussed by the genitourinary consultant.

An August 1997 VA genitourinary examination report undertaken 
by a VA physician's assistant suggests that the veteran's 
claims file was not available for review.  It was noted that 
the veteran reported a history of prostatitis with onset in 
service.  It was noted that the veteran stated that he was 
treated for prostate infections at that time and was 
followed-up on multiple courses of antibiotics.  After and 
during that time he said he began developing urinary 
frequency and abdominal pain.  It was noted that he had been 
seen at the VA Urology Clinic in the past couple of years and 
was evaluated for obstructive voiding symptoms with nocturia 
with frequency and urgency.  Assessment was history of 
prostatitis and detrusor areflexia by urodynamics study.  

A March 2000 VA genitourinary examination undertaken by a 
staff physician noted that there was no current symptoms or 
signs of a prostatitis process.  He noted the presence of a 
benign right renal cyst and detrusor areflexia which simply 
meant that the veteran had a hypercontractile bladder 
requiring clean intermittent catheterizations.  The examining 
physician noted that it was difficult to comment on the 
etiology of the detrusor areflexia but it was seen in 
individuals that had benign prostatic hypertrophy (BPH) 
eventually, there was so much bladder outlet obstruction that 
the bladder was no longer capable of a contraction.  



The examiner noted that detrusor areflexia was also seen in 
individuals with history of brain surgery and back surgery or 
spinal cord lesions which the veteran had in both instances.  

A May 2001 VA genitourinary examination report shows that the 
examining physician's assessment revealed that the veteran 
had a history of a right renal cyst which was found by 
ultrasound in 1997.  He denied any current symptoms of 
prostatitis such as peroneal pain.  There was no frequency or 
urgency.  He was on clean intermittent catheterization.  The 
examiner noted that the condition could be related to 
longstanding benign prostatic hypertrophy or other reasons 
for bladder outlet obstruction.  He noted that alternative 
explanations include secondary to brain surgery or cord 
surgery or lesion.

A June 2001 addendum to the May 2001 VA genitourinary 
examination report shows that the examining physician 
reemphasized the fact that the veteran did not have a chronic 
prostatitis currently as mentioned in his original 
examination report.  He noted that the veteran denied having 
any current symptoms such as frequency and urgency.  He did 
not have perineal pain.  The examiner noted that the veteran 
did not have any symptoms consistent with prostatitis and 
that his current condition was unrelated to the prior history 
of prostatitis in service.

The VA examiner noted that with regard to detrusor areflexia, 
this was unlikely to be related to service.  The examiner 
noted that it may be related to bladder outlet obstruction 
although it was more likely related to spinal cord surgery 
and less likely to his prior brain surgery.  His original 
diagnosis for bladder areflexia was made in 1977.  It was 
noted that this was totally unrelated to his history of 
prostatitis.  He noted that his bladder areflexia was 
probably not service-connected.  It was noted that it may be 
related to the veteran's prior history of spine and brain 
surgery.   


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104. (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  

To justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence is "new" when it is not cumulative of evidence 
already of record and is not "material" when it could not 
possibly change the outcome of the case.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).  "Material" evidence is 
evidence which is relevant to and probative of the issue at 
hand and, which, furthermore, when reviewed in context of all 
the evidence of record, both old and new, would change the 
outcome of the case.  Smith v. Derwinski, 1 Vet. App. 171 
(1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991). The Federal Circuit held invalid the 
Colvin test for materiality as it was more restrictive than 
38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the Court ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).


This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If the disability is coronary artery disease and/or essential 
hypertension manifested to a compensable degree within one 
year following separation from active duty, service 
connection may be granted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days. 

For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm. 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, effective January 12, 1998.

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more. Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  38 
C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.


The Board recognizes that in new and material evidence claims 
the duty to assist is involves obtaining identified medical 
records.  Providing a medical examination and opinion applies 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is submitted.  See 38 C.F.R. § 3.159.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records as well as post 
service VA and private clinical data including reports of 
special VA cardiovascular and genitourinary examinations.  
The evidence of record provides a complete basis for 
addressing the veteran's claim.

The Board notes that this case was previously remanded in 
April 1997 and April 1999 for additional development of the 
evidence.  While in remand status there was information from 
the National Personnel Records Center that there were no 
additional outstanding service records at that facility.  
Also, the record shows that there are no additional 
outstanding VA medical records.  All available records are on 
file.  

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain. 

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claim for service connection 
for a prostate disorder which the RO denied in March 1979.  
The claim was denied at that time as there was no evidence of 
record demonstrating the presence of a chronic prostate 
disability.  

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic prostate disability.  None of the 
evidence added to the record subsequent to the March 1979 
rating decision provides a link by a competent medical 
professional between an objectively demonstrated chronic 
prostatitis disability and the veteran's period of active 
duty on any basis.

Importantly, the Board notes that the relevant evidence added 
to the record subsequent to March 1979 consists of VA 
genitourinary examination reports dated in August 1997, March 
2000 and May 2001 with addendum in June 2001.  The 
examination reports show no recent or current demonstrable 
findings of an existing chronic prostatitis disability for 
which service connection is claimed.  



Rather, the competent medical evidence of record demonstrates 
findings of an existing unrelated genitourinary disability 
for which service-connection has not been claimed by the 
veteran or his representative nor otherwise formally 
adjudicated. 

As it stands, the evidence added to the record of record 
merely confirms the fact that the acute prostatitis treated 
in service resolved therein without any currently related 
prostatitis disability demonstrated by the competent medical 
evidence of record.  

The veteran maintains that he developed chronic prostatitis 
as a result of active service.  The Court has held that while 
a lay person is competent to testify as to facts within his 
own observation and recollection, such as visible symptoms, a 
lay person such as the appellant is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Overall, such added evidence does not bear directly and 
substantially on the specific issue at hand, and is either 
cumulative or redundant; and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The additional evidence is not both new and 
material.  Accordingly, the veteran's claim of entitlement to 
service connection for chronic prostatitis is not reopened.  
38 C.F.R. § 3.156(a). 



Service connection for coronary artery disease with 
hypertension.

A comprehensive review of the evidence of record demonstrates 
that the veteran's coronary artery disease with hypertension 
was not present in service or to a compensable degree during 
the first post service year, and was first objectively 
demonstrated many years thereafter.

In this regard the Board notes that on a recent authorized VA 
cardiology examination with benefit of review of the 
veteran's claims file a medical specialist reviewed the 
record and noted that there was no evidence of an etiologic 
relationship between the veteran's coronary artery disease 
with hypertension first demonstrated may years postservice 
and any incident of active duty.  The isolated elevated blood 
pressure reading in December 1960, standing alone, was not 
shown to be diagnostic of an underlying cardiovascular 
disease process.  

The veteran presently maintains that he has coronary artery 
disease with hypertension which developed in service.  The 
Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Also, the Board notes that the affidavit received in 1994 
from AFG, MD, lacks probative credibility.  The Board points 
out that there are discrepancies in the record.  Although Dr. 
AFG states that he rated the veteran's disabilities on the 
separation examination, his name is not listed on the report 
of the examination as having conducted it.  In addition, it 
is noted that the veteran was assigned to the 1st airborne 
division, 46th infantry at the time of the examination.  

The RO, in March 1998 and February 2000, wrote to the veteran 
and requested that he provide additional information 
concerning Dr. AFG.  However, no response was received in 
either instance.

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Also, the Board notes that the statement from the service 
comrade lacks any probative value in light of the 
contradicting competent medical evidence of record.

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between the 
veteran's post service reported coronary artery disease and 
hypertension and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

Overall, the record is without any reliable competent medical 
evidence demonstrating an etiologic link between the 
veteran's post service coronary artery disease with 
hypertension and any incident therein.  The VA cardiology 
examiner noted explaining to the veteran that his heart 
disease was not service related. 

The preponderance of the evidence is negative and against the 
claim of entitlement to service connection for coronary 
artery disease with hypertension.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
prostatitis, the appeal is denied.

Entitlement to service connection for coronary artery disease 
with hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

